Citation Nr: 0608338	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  03-28 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than December 18, 
1998 for the grant of service connection for multiple 
sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to June 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied an effective date 
earlier than December 18, 1998.  

FINDING OF FACT

A letter from the veteran received by the RO on June 8, 1993 
may be reasonably inferred to be an informal claim for 
service connection for multiple sclerosis.  No earlier 
communication from the veteran may be reasonably construed to 
be a claim, formal or informal, for service connection 
multiple sclerosis.

CONCLUSION OF LAW

An effective date of June 8, 1993, but no earlier, is 
warranted for service connection for multiple sclerosis.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier effective date for service connection

The effective date of an award is generally the date of 
receipt of a claim or the date entitlement arose, whichever 
is later. 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2005).  

If the claim was received within one year after separation 
from service, service connection may be granted effective the 
day following separation from active service.  38 U.S.C.A. § 
5110(b)(1) (West 2002); 38 C.F.R. § 400(b)(2)(i) (2005).

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA. See 38 
C.F.R. § 3.151(a) (2005).  However, any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.   38 
C.F.R. § 3.155 (2005).

In a February 2002 rating decision, the RO granted service 
connection for MS, effective from December 18, 1998, the date 
the RO received the veteran's formal claim for service 
connection for MS.  

The veteran asserts that he is entitled to an effective date 
from the time of his discharge because it has now been 
medically determined that the lower extremity spasms and 
weakness he experienced in service were, in fact, symptoms of 
MS, and he had filed a claim for other disabilities at the 
time of discharge.  

The grant of service connection for multiple sclerosis was 
based on a January 2002 VA opinion, which related the 
veteran's current MS to in-service complaints of left lower 
extremity spasms and weakness.  

The first competent medical evidence of record of a diagnosis 
of MS, however, is a July 1993 Rehabilitation Diagnosis and 
Screening Report which reflects that the major disabling 
condition that the veteran had was "multiple sclerosis with 
resultant effects."  A June 1993 VA Neurology clinic record 
contains the note "?MS."   

In a June 8, 1993 letter, the veteran advised the RO that he 
had a lesion on his thoracic spine, that he had no feeling 
from the waist down, that he had experienced a loss of muscle 
control, that his thoracic spine lesion had led to nerve 
damage in his lower back, and that he had been diagnosed with 
MS.  The veteran ended his statement by asking VA for help. 

A "claim" is "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) 
(2005).  VA must liberally read all documents submitted to 
include all issues presented.  See EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991).  

Reading the veteran's June 8, 1993 statements liberally, and 
in conjunction with all evidence of record, the veteran 
essentially attributed his multiple sclerosis to his military 
service, and requested service-connected compensation for 
that disability.   Accordingly, the Board considers the 
veteran's June 8, 1993 letter to VA as an informal claim for 
service connection for multiple sclerosis.  

There are no other communications from the veteran that can 
be construed as a claim, formal or informal, for MS.  At 
discharge in 1972, the veteran filed a claim for asthma, 
which was denied in July 1972.  There is no medical evidence 
of record relating asthma to the veteran's service-connected 
MS.  In July 1980, the veteran filed a claim for a back 
disability, which was denied in September 1980.  There is no 
medical evidence of record relating the veteran's in-service 
resolved back strain or spina bifida (which were the in-
service manifestations considered in the denial) to the 
veteran's service-connected MS.
 
Accordingly, an effective date of June 8, 1993, the date of 
receipt of the veteran's informal claim, is warranted for the 
award of service connection for multiple sclerosis.  38 
U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.1(p), 3.155(a), 3.400.

Notification and Assistance

In a communication from the veteran received in September 
2003, the veteran filed a claim for an earlier effective 
date.  In a January 2004 letter the RO advised the veteran of 
what the evidence must show to establish entitlement to an 
earlier effective date, what evidence the VA would obtain, 
and what evidence the veteran should provide.  The letter 
further advised the veteran to notify the RO of any other 
evidence that he thought would support the claim.  The Board 
concludes that VA's notice and assistance responsibilities 
have been met with respect to the claim for an earlier 
effective date and there is no prejudice to the veteran in 
deciding the issue at this time.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506, U.S. Vet. App., March 3, 
2006.


ORDER

An effective date of June 8, 1993 is warranted for the award 
of service connection for multiple sclerosis.





____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


